Case 17-04095-5-JNC   Doc 35 Filed 01/05/20 Entered 01/05/20 17:42:28   Page 1 of 3




                IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         FAYETTEVILLE DIVISION
                       CASE NO.: 17-04095-5-JNC

 IN RE:                     )
                            )
                            )         CHAPTER 13
 RHONDA FLANAGAN            )
 Debtor(s).                 )
                            )

 DEBTOR’S OBJECTION TO NOTICE OF ADDITIONAL POST-PETITION MORTGAGE
    FEES, EXPENSES AND CHARGES FOR CLAIM #5 FOR U. S. BANK TRUST
       NATIONAL ASSOCIATION et al. c/o BSI FINANCIAL SERVICES

      Now comes the attorney for the Debtor(s), hereby objecting
 to the Notice of Intention to Pay Additional Post-Petition
 Mortgage Fees, Expenses and Charges filed on February 2, 2018 for
 $300.00 for a Plan Review.


      This the 5th day of January, 2020.

                                            /s/ Chad W. Hammonds
                                            Chad W. Hammonds
                                            Attorney for Petitioner
                                            3410 Capuano Road
                                            Lumberton, NC 28360
                                            (910) 608-3425
                                            State Bar No. 21027
Case 17-04095-5-JNC   Doc 35 Filed 01/05/20 Entered 01/05/20 17:42:28   Page 2 of 3




                       UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            FAYETTEVILLE DISTRICT


      IN THE MATTER OF:                    CASE NO.: 17-04095-5-JNC

      RHONDA FLANAGAN                      CHAPTER 13



              NOTICE OF OBJECTION AND CERTIFICATE OF SERVICE

      TO:   THE CREDITOR(S), TRUSTEE AND OTHER PARTIES IN INTEREST

           NOTICE IS HEREBY GIVEN of the Debtor(s) Objection to the
      Intention to Pay Additional Post-Petition Mortgage Fees,
      Expenses and Claims;

           FURTHER NOTICE IS HEREBY GIVEN that if you fail to
      respond or otherwise plead or request a Hearing in writing
      within fourteen (14) days from the date of this Notice, the
      relief requested in the Motion may be granted without further
      Notice or Hearing; and

           FURTHER NOTICE IS HEREBY GIVEN that if a Response and a
      Request for a Hearing is filed by the Trustee, or other
      parties in interest named herein writing within the time
      indicated, a Hearing will be conducted on the Motion and
      Response thereto at a date, time and place to be later set by
      the Court and all interested parties will be notified
      accordingly.

      DATE OF NOTICE:       January 5, 2020.

                                     /s/Chad W. Hammonds
                                     Chad W. Hammonds
                                     Attorney for Debtor(s)
                                     3410 Capuano Road
                                     Lumberton, NC 28360
                                     State Bar No.: 21027
Case 17-04095-5-JNC   Doc 35 Filed 01/05/20 Entered 01/05/20 17:42:28   Page 3 of 3




                         CERTIFICATE OF SERVICE

 I, Chad W. Hammonds, Attorney at Law, certify:



      That on January 5, 2020 I served a copy of the foregoing
 Objection on the following parties to this action by depositing a
 copy in the United States mail bearing sufficient postage or
 electronically as indicated:

 Joseph A. Bledsoe III (via CM/ECF)
 Chapter 13 Trustee
 P.O. Box 1618
 New Bern, NC 28563

 Carlos Hernandez-Vivoni
 Agent for Specialized Loan Servicing
 14841 Dallas Parkway, Suite 425
 Dallas, TX 75254

 Rhonda Flanagan
 4518 Prospect Road
 Maxton, NC 28364


      This the 5th       day of January, 2020.

                                     /s/ Chad W. Hammonds
                                          Chad W. Hammonds
                                          Attorney for Debtor
                                          3410 Capuano Road
                                          Lumberton, NC 28360
                                          (910) 608-3425
                                          State Bar No. 21027
